BAUM, Judge
(concurring):
I concur with the action returning the record for a new review by a different convening authority and in the rationale for so doing. I feel it necessary, however, to point out that this does not mean concurrence with appellant’s assertions. The appellant contends that the convening authority was disqualified from acting in this case because “it was unavoidable for the convening authority to weigh his own testimony *1047against or in light of the action of the military judge in directing appellant’s pretrial release and granting him two for one credit against the confinement adjudged in determining whether appellant’s request to return to duty ought to be granted.” I disagree. The judge, in granting the defense motion requesting release from pretrial confinement, resolved that matter with finality and left the convening authority with nothing to review with respect to that action. It does not necessarily follow that the convening authority could not then avoid weighing his own testimony bearing on that issue when acting on the sentence. The convening authority’s testimony was of an official or disinterested nature, rather than as a partisan witness, and it did not bear on the sentence or on the question of the accused’s return to duty. Accordingly, I would not disqualify the convening authority for the reasons put forward by appellant. If confronted with them alone I would find the convening authority able to act in this case. As the Chief Judge points out, however, the convening authority was disqualified from reviewing the judge’s denial of defense’s motion for dismissal or five to one confinement credit, since it was based solely on the convening authority’s testimony as to his reasons for confining the accused.
This issue resolved, it is essential that the new reviewing authority understand the law respecting pretrial confinement and, particularly, how it relates to this case. Since Courtney v. Williams, 1 M.J. 267 (1976) and United States v. Peters, 1 M.J. 445 (1976), it has been clear that two distinct determinations must be made before pretrial confinement may be ordered. The first question which must be answered is whether the accused can be detained, i. e. that there is probable cause to believe that a crime has been committed and that the accused committed it. After that threshold decision, it must then be concluded that confinement should be effected, in order to lawfully imprison a suspected offender. The Manual for Courts-Martial, 1969 (Rev.), par. 20e sets forth two grounds for such confinement: (1) that it is necessary to ensure the accused’s presence for trial or (2) because of the seriousness of the offense. Given a proper initial decision by a commanding officer to confine, it may be determined, subsequently, by a magistrate or judge, that continued confinement is no longer necessary. In the instant case the convening authority testified that he delayed confining the accused for 25 days until he had laboratory results confirming marijuana. Such testimony could be considered to amply support the probable cause requirement. He further testified that once the laboratory analysis was received the accused had reason to be concerned about his fate and because of an earlier unauthorized absence the convening authority believed confinement was necessary at that point to ensure presence. This testimony could be considered by a reviewing authority to satisfy the second determination. The judge, later at trial, ordered the accused released, after 16 days confinement, presumably because he either disagreed with the convening authority’s initial concern about the accused remaining for trial or because he now thought there was no longer a danger of the accused running. In either event, the actions of both the judge and convening authority, at that point, could be considered to be proper and in accord with the law. Another possibility was raised, however, by trial defense counsel’s subsequent motion— that the convening authority, in fact, had an ulterior and overriding motive for confining, namely to ensure that the accused was punished, should the case against him fall through for some reason. I consider this a serious charge, which, if correct, should result in strong corrective action. The Chief Judge concludes that the trial judge must have found the convening authority guilty of such misconduct in order to have granted the two for one confinement credit. I am not so sure that this conclusion must necessarily follow from the *1048judge’s action. Since he did not explain his action I am of the view that upon being confronted with a motion for relief from the confinement he had already terminated he may have felt justified in granting credit for the same reasons that prompted him to release the accused and that these reasons may not have reached the level of finding that the convening authority had deliberately ordered the confinement as punishment. I would need more evidence in support of such a proposition before reaching that conclusion. Judges and reviewing authorities, however, should understand that if they conclude from the evidence in a case that a commanding officer has deliberately violated a fundamental right such as the one asserted here, proper remedies are mandated. In this regard I feel compelled to express my view that the time is long overdue for authorities to take appropriate action when confronted with violations of Article 98, UCMJ.